         Case 1:20-cv-00849-CKK Document 3-1 Filed 03/30/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________

EDWARD BANKS, et al.,

               Plaintiffs-Petitioners,

       v.
                                                     No. 1:20-cv-849
QUINCY BOOTH, in his official capacity
as Director of the District of Columbia
Department of Corrections, et al.,

            Defendants-Respondents.
____________________________________


                 DECLARATION OF JONATHAN W. ANDERSON
        IN SUPPORT OF PLAINTIFFS' MOTION FOR CLASS CERTIFICATION

       I, Jonathan W. Anderson, declare as follows:

        1. I am a member of the bar of this Court and one of the attorneys for the Plaintiffs in

this matter.

        2. I have been employed as the Chief of the Special Litigation Division of the Public

Defender Service for the District of Columbia (PDS) since 2017, before which I served as a

Supervising Attorney in the Appellate Division for approximately three years, and a Staff

Attorney in the Appellate Division and the Trial Division for approximately thirteen years.

During that time I have supervised and/or served as lead counsel in Habeas Corpus cases in this

Court, the United States District Court for the Western District of Louisiana, and the United

States District Court for the Middle District of Pennsylvania, supervised appeals in the District of

Columbia Circuit Court of Appeals, supervised and served as lead counsel in criminal and post-

conviction cases in the District of Columbia Court of Appeals, and supervised and/or served as

lead counsel in criminal trials and post-conviction proceedings in the District of Columbia
         Case 1:20-cv-00849-CKK Document 3-1 Filed 03/30/20 Page 2 of 2



Superior Court.

        3. One of my co-counsel in this action is Jenna Cobb, who has been a Staff Attorney in

the Special Litigation Division of PDS since 2014. Ms. Cobb has been lead counsel in a Habeas

Corpus case pursuant to 28 U.S.C. § 2255 in this Court, is lead counsel in an appeal pending

before the District of Columbia Circuit Court of Appeals, and has been lead counsel in numerous

post-conviction cases in the District of Columbia Superior Court.

        4. Another of my co-counsel in this action is Steven Marcus, who has been a Staff

Attorney in the Special Litigation Division of PDS since 2018. Mr. Marcus is lead counsel in a

class-action case pursuant to 5 U.S.C. § 500 and 28 U.S.C. § 2241 in this Court, a Habeas

Corpus case pursuant to 28 U.S.C. § 2241 in the Western District of Louisiana, and numerous

post-conviction cases in the District of Columbia Superior Court.

        5. I believe that Mr. Marcus, Ms. Cobb, and I, together with our experienced co-counsel

at the American Civil Liberties Union of the District of Columbia, will fairly and adequately

represent the interests of the class proposed to be certified in this case.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed in Washington, D.C. on March 29, 2020.




                                            Jonathan W. Anderson




                                                   2
